It appears that on the 28th day of April, 1926, Thomas F. Lingo brought an action in the justice of peace court of the city of Tulsa against one W. C. Price, and at the same time garnisheed the Oklahoma National Bank of Skiatook. The garnishee bank answered that it had in its possession money belonging to Price in the sum of $160, but that the same was not subject to garnishment for the reason that it was exempt under and by virtue of section 1045, C. O. S. 1921. Plaintiff, Lingo, contended that the money was not exempt and proceeded to contest the truth of the answer in so far as it was attempted to exempt the money, proceedings being taken under section 926, C. O. S. 1921. Upon hearing, the justice of the peace found for the plaintiff, denying the exempting, and made an order requiring the garnishee bank to pay said sum into court. This the bank refused to do. Suit was subsequently brought by Lingo before a justice of the peace of the city of Tulsa against the bank to recover upon the order made by the justice. Judgment was recovered against the bank, and an appeal was by it taken to the county court, where judgment against it was again rendered. Defendant bank appeals.
At the trial of the case in the county court, the bank defended on the theory that the money held by it was exempt to Price, and sought to introduce evidence tending to show that the same constituted personal earnings of the said Price earned within three months next preceding garnishment proceedings and the same was necessary to maintain his family, which family was wholly supported by his labor. The trial court excluded this evidence. In this we think the court erred.
It is well established that a garnishee may interpose the defense that the money in his hands sought to be garnisheed and belonging to the principal debtor is exempt. 12 R. C. L. 832; Mull et al. v. Jones (Kan.) 5 P. 388.
Plaintiff concedes this to be the rule, but contends that defendant, not having appealed from the order of the justice of the peace requiring him to pay the money into court, is estopped from interposing such defense. Not so. This order was not an appealable order. Bell-Wayland Co. v. Nixon,57 Okla. 138, 156 P. 1195; Indiahoma Refining Co. v. Kunkler,66 Okla. 31, 166 P. 894.
Plaintiff seeks to distinguish these cases from the case at bar for the reason that in the instant case a trial was had as to the truth of the answer of the garnishee as provided by section 926, C. O. S. 1921. We are of the opinion that no such distinction can be made. A judgment rendered under this section is not a final judgment and the garnishee could not appeal therefrom. Mull et al. v. Jones, supra; Plaineville Mill 
Elev. Co. v. Adams et al. (Kan.) 189 P. 167.
Under the above authorities, defendant bank, as garnishee, had the right to interpose the defense sought, even though the justice of the peace had, in the prior proceedings, denied the claim of exemption.
Judgment should be reversed and the cause remanded for new trial.
TEEHEE, HALL, JEFFREY, and DIFFENDAFFER, Commissioners, concur.
By the Court: It is so ordered.